Citation Nr: 1611966	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy.  

2.  Entitlement to an increased rating for service-connected depression, not otherwise specified (NOS), to include a rating in excess of 30 percent prior to May 2, 2014, a rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from August 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the local RO.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the issues on appeal for additional evidentiary development.  After conducting some of the requested development, the RO - the Agency of Original Jurisdiction (AOJ) in this case - has returned the claims on appeal to the Board for further consideration.  

The Board notes that additional evidence was associated with the claims file that has not been considered by the AOJ in conjunction with this appeal.  However, review of this evidence shows that it is not relevant to the issue decided herein.  As such, waiver of AOJ consideration is not necessary.  Moreover, the AOJ will have the opportunity to consider this evidence on remand with respect to the remaining issue.  

For reasons explained below, the issue of entitlement to a compensable rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Pertinent to the May 2006 date of claim for increase and prior to February 14, 2008, the Veteran's depression was manifested by occupational and social impairment with occasional decrease in efficiency and an inability to perform tasks as a result of depression, anxiety, panic, difficulty sleeping, and an inability to relate to others.  

2.  For the period beginning February 14, 2008, the Veteran's depression resulted in social and occupational impairment with reduced reliability and productivity due to continued symptoms of depression, anxiety, panic, difficulty sleeping, and an inability to relate to others, with more severe and frequent fluctuations in anxiety, panic attacks, and mood which, nevertheless, did not result in deficiencies in most areas, or total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From May 1, 2006 to February 14, 2008, the criteria for a rating in excess of 30 percent for depression were not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  From February 14, 2008, but no earlier, the criteria for a 50 percent rating, but no higher, for depression have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2006 letter, sent prior to the rating decision issued in October 2006, advised the Veteran of the evidence and information necessary to substantiate her claim for an increased rating for service-connected depression, including evidence showing her depression has increased in severity, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided examples of the types of evidence that is relevant to establishing entitlement to increased compensation.  Additionally, this letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through February 2015 and all private treatment records identified by the Veteran and record.  Notably, neither the Veteran nor her representative have identified any additional, outstanding records necessary for the adjudication of the increased rating claim that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations in conjunction with her depression claim, including in June 2006 and May 2014.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected depression as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the May 2011 hearing, the undersigned Acting Veterans Law Judge noted the issues on appeal and the Veteran provided testimony regarding the nature and severity of her depression and its impact on her daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion indicated there was outstanding evidence relevant to the increased rating claim on appeal, the Board remanded the claim in March 2014 to obtain such evidence and afford the Veteran an additional VA examination to determine the nature and severity of her depression disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, as noted previously, the Board remanded this case in March 2014 in order to obtain outstanding VA records, allow the Veteran to identify any relevant private treatment records, and afford her a new VA examination to determine the current nature and severity of her service-connected depression disability.  Review of the record reveals that the AOJ obtained all outstanding VA treatment records and all private treatment records identified by the Veteran.  Additionally, as indicated in the preceding paragraph, the Veteran was afforded a mental disorders examination in May 2014, and there is no indication that the examination was inadequate for adjudication purposes.  Therefore, the Board finds that, with respect to the depression claim on appeal, the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran is seeking a rating in excess of 30 percent for her service-connected depression.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

Service connection for depression was established in January 2002, at which time the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, effective October 10, 2001.  In June 2005, the RO increased the Veteran's rating to 30 percent, effective June 15, 2004.  

On May 1, 2006, the Veteran filed an informal claim seeking an increased rating for her service-connected depression disability.  In an October 2006 rating decision, the RO denied the Veteran's claim by continuing the 30 percent rating assigned to her depression disability.  The Veteran disagreed with the 30 percent rating assigned to her service-connected depression and perfected an appeal as to that issue.  Thereafter, in September 2014, the RO increased the Veteran's rating to 50 percent, effective from May 12, 2014.  The Veteran was advised of the grant of the increased ratings but she has not withdrawn her appeal.  As such, the appeal for an increased disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Depression is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9434.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit  has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130  (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014 as in the instant case.  See 79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  Hence, DSM-IV is still the governing directive for this case.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

The pertinent evidence of record consists of VA examination reports dated June 2006 and May 2014, VA outpatient treatment records dated from May 2005 to March 2014 (which includes the one year look back period prior to the May 2006 date of receipt of the Veteran's increased rating claim), and lay statements submitted by the Veteran in support of her claim, to include her testimony at the May 2011 Board hearing.

VA treatment records dated from 2005 to 2006 show that the Veteran endorsed continued symptoms of anxiety, panic, and anger, but she stated that her symptoms were less severe than before.  With respect to her temper and anger, she explained that, while she had yelled at others, she had not acted out physically.  Despite the foregoing, mental status examination revealed the Veteran was consistently appropriately groomed, with unremarkable psychomotor activity and speech with normal rate, tone, volume, and rhythm.  The Veteran's thought process was goal directed and her thought content did not reveal any suicidal or homicidal ideation or evidence of psychosis.  Her cognition and judgment were consistently intact; however, her insight varied from fair to good.  Her affect was also consistently described as appropriate and stable, while her mood was consistently euthymic.  From 2005 to 2006, the Veteran's GAF scores ranged from 68 to 70.  See VA treatment records dated July 2005 and April 2006.  

At the June 2006 VA examination, the Veteran reported that her current symptoms included inability to sleep, depression that was aggravated by hormonal changes and her heavy periods, difficulty concentrating, and difficulty relating to others.  The Veteran reported that she experienced a persistent state of sadness with the reality that she may not be able to have children as a result of her gynecological issues and the examiner noted that, without medication, the Veteran's depression would be dangerous.  The examiner also noted that the Veteran had good response to psychotherapy.  While the Veteran reported that she was unable to relate to others, she continued to work at the United States Postal Service (USPS); however, she reported having a fair to poor relationship with her co-workers and supervisors and worked from 10 pm to 6 am to avoid interactions with others.  

Mental status examination revealed the Veteran's orientation, concentration, memory, abstract thinking, and communication were within normal limits, and that her appearance, hygiene, and behavior were appropriate.  The examiner specifically noted that her speech was spontaneous, coherent and relevant.  The Veteran's affect was flat and her mood was depressed.  The examiner noted that the Veteran experienced near-continuous depression which did not affect her ability to function independently.  Indeed, despite the foregoing, the Veteran's thought process was appropriate and her thought content was normal, as she denied experiencing suicidal or homicidal ideations, panic attacks, delusions, suspiciousness, hallucinations, or obsessional rituals.  The examiner noted that the Veteran did not have any difficulty understanding commands, and assigned a GAF score of 60.  In sum, the examiner noted that the Veteran's depression resulted in occasional interference with her activities of daily living and she had difficulty establishing and maintaining effective work and social relationships because of her inability to relate to others.  

VA treatment records dated from 2007 to 2014 show the Veteran continued to endorse fluctuating symptoms of anxiety and depression.  For instance, in February 2008, the Veteran reported increased anxiety and anxiety attacks as a result of a change in her medication, but, in 2009, she stated that her anxiety occurred off and on.  Likewise, while treatment records in 2008 and 2009 show that her depression occurred intermittently, she denied having depression throughout 2012 until December 2013 when she reported that she did not feel happy or enthusiastic and the examining physician noted that her mood was chronically dysthymic.  Thereafter, in 2014, she reported having periods of depression that lasted several weeks at a time and was manifested by trouble sleeping, lower energy, poor motivation (except for work), and avoiding people.  

The evidence dated from 2007 to 2014 shows the Veteran's mood was variously described as anxious, euthymic, depressed, stressed, and chronically dysthymic, while her affect also varied from sad, stable, appropriate, unremarkable, and somber.  She continued to endorse having trouble sleeping and increased irritability as a result of abdominal pain related to her gynecological issues.  However, the Veteran's grooming, psychomotor activity, speech, thought process, thought content, and judgement remained within normal limits and intact, while her insight continued to range from fair to good.  In December 2012, the Veteran changed jobs at the USPS to a mail carrier, which she reported had been stressful initially but was okay.  Her GAF score was 60 in November 2007; GAF scores were not reported or recorded in the subsequent VA treatment records.  

During the May 2011 Board hearing, the Veteran testified that she stayed away from people and cried a lot.  She stated that she slept a lot when she was depressed and denied having a social life, as she stayed alone and did not go around family often.  Nevertheless, she reported that she remained employed and that, while her medication made her tired sometimes, it did not affect her employment.  

At the May 2014 VA examination, the Veteran reported that her current symptoms included depression, trouble sleeping, low energy, poor motivation, social withdrawal, panic attacks, and no interest in leisure activities.  She reported that, since the last VA examination, she experienced fluctuations in her mood as she intermittently felt okay but then felt down and depressed.  She continued to endorse trouble sleeping, as she reported having nightmares and waking up at night to smoke a cigarette, which resulted in her feeling tired and down the next day.  She stated that, when she was not working, she slept most of the day; however, the Veteran denied feeling of hopelessness and worthlessness and reported that she tried to make herself feel better.  The Veteran endorsed feeling irritable, with low frustration tolerance for being around people, but she denied having any verbal outbursts or physical aggression.  She reported that she ruminated and worried about her family and finances, as she was forgetful and worried about missing bill payments.  She also reported that she was easily distracted but stated she was able to concentrate while watching television and while at work.  The Veteran reported that she sometimes heard someone calling her name but she denied having any persistent or discernable auditory stimuli.  She also reported having continued panic attacks, which occurred when she is home alone but resolved within minutes.  In this regard, she also reported that she checked her doors a lot and kept her alarm on a lot.  Despite the foregoing, the examiner noted that her panic attacks did not interfere with her routine, as she reported that they did not occur when her mind is occupied or while she was at work.  

As for employment, the Veteran reported that she continued to be employed as a mail carrier and worked the day shift.  She denied having any difficulty with co-workers, as she remained isolated and stayed to herself.  She reported that her route made her feel better and more relaxed as long as she stayed away from people.  Nevertheless, she reported that, about two years prior, she missed two days of work because she was sad and that she had also missed one day of work the previous month because of low energy, depressed mood, and bronchitis.  The Veteran denied having any disciplinary actions or special accommodations at work.  

Mental status examination revealed the Veteran was alert and oriented, with good hygiene.  Her mood was down and her affect was congruent with her mood.  However, the examiner noted that her speech was clear, relevant, and coherent and that her thoughts were logical and goal-directed.  There were no symptoms of anxiety, manic, psychosis, panic, obsessive compulsive behavior, or a cognitive disorder, and the Veteran denied having any suicidal or homicidal ideations.  Nevertheless, her attention and concentration were mildly impaired, while her judgment and insight were good.  The examiner assigned a GAF score of 60, explaining that the Veteran's depression resulted in a decrease in occupational and work efficiency and intermittent periods to perform occupational tasks but that her symptoms manifested in limited social functioning, as she had limited social contact.  In this regard, the examiner noted that the Veteran maintained employment by limiting her interactions with others.  

After reviewing the foregoing evidence in light of the diagnostic criteria detailed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an increased, 50 percent rating is warranted from February 14, 2008, but no earlier, and that a rating in excess of 50 percent is not warranted thereafter, to include for the period beginning May 2, 2014.  

In making this determination, the Board notes the evidence dated throughout the appeal period, i.e., from May 2005 to the present, shows the Veteran's service-connected disability has been manifested by depression, anxiety, panic, difficulty sleeping, and an inability to relate to others.  The evidence also shows the Veteran's depression, anxiety, and panic have fluctuated in frequency and severity throughout the appeal period; however, after reviewing the evidence, the Board finds that her symptoms of anxiety and panic are shown to be more severe in February 2008, but no earlier, with more disturbances and fluctuations in her mood.  Indeed, the Board notes that, in 2005 to 2006, the Veteran reported that her anxiety, panic, and anger were less severe than before and her mood was consistently euthymic.  She also denied having panic attacks at the June 2006 VA examination.  However, beginning in February 2008 and thereafter, she reported experiencing increased anxiety and anxiety attacks, and she also endorsed having a low mood and dissatisfaction with her marriage, although she remained relaxed at work.  See VA treatment records dated February and October 2008, and February and June 2009.  The Veteran's anxiety and panic attacks continued and, while she continued to experience fluctuations in her mood, she reported having a "low" mood more often.  See VA treatment records dated December 2012, March and June 2013, and March 2014.  

The evidence of more severe and frequent fluctuations in the Veteran's anxiety, panic attacks, and mood, in conjunction with the other evidence showing that the Veteran consistently experienced depression, difficulty sleeping, and difficulty establishing and maintain effective work and social relationships due to her inability to relate to others throughout the appeal period, supports the assignment of an increased 50 percent rating as of February14, 2008, but no earlier.  Indeed, the Board finds that the evidence of more severe and frequent fluctuations in the Veteran's anxiety, panic attacks, and mood are not factually ascertainable until February 14, 2008.  

The Board also notes that, prior to February 14, 2008, the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, with no impairment in thought process or content.  There is no lay or medical evidence dated prior to that date showing that her symptoms of depression, anxiety, panic, difficulty sleeping, and an inability to relate to others were of similar severity, frequency, and duration to those listed in the criteria for a 50 percent rating or, more importantly, resulted in any more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See June 2006 VA examination report; see also July 2005 VA treatment record.  

The assignment of an increased, 50 percent rating is warranted from February 14, 2008, but no earlier, is supported by the GAF scores of 68 to 70 assigned to the Veteran's depression in July 2005, April 2006, and at the June 2006 VA examination, which denotes mild to moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board also notes that the mental status examinations conducted prior to February 2008 indicate only varying symptoms which resulted in no more than a mild to moderate decrease in occupational and social functioning, which is indicative of no more than a 30 percent rating.  

However, as discussed above, beginning in February 14, 2008, the Veteran experienced more severe and frequent fluctuations in her anxiety, panic attacks, and mood which, when combined with her other symptoms, more nearly approximated the level of severity contemplated by the higher, 50 percent rating.  In this regard, the Board acknowledges that the evidence does not reflect that the Veteran manifested many of the symptoms specifically enumerated for a 50 percent rating in the general rating formula, such as flattened affect, impaired speech, difficulty understanding complex commands, or impaired memory, judgement or abstract thinking.  Nevertheless, the Board finds that her increased symptoms of anxiety, panic attacks, and fluctuations in mood likely resulted in reduced reliability and productivity, as the evidence shows she reported having panic attacks on a daily basis that lasted for up to two minutes and included symptoms such as light headedness and needing to use the restroom.  See February 2008 VA treatment record.  Accordingly, the Board finds that a higher, 50 percent rating is warranted from February 14, 2008.  

Despite the evidence of more severe and frequent fluctuations in anxiety, panic attacks, and mood in February 2008, the Board finds the preponderance of the evidence dated since that time does not support the grant of a rating higher than 50 percent, as the evidence does not reflect the level of symptomatology or overall disability contemplated by a higher, 70 percent rating.  The evidence dated since February 2008 shows the Veteran has manifested some of the symptoms specifically enumerated by the 70 percent rating, including near-continuous depression and panic and impaired impulse control.  However, the preponderance of the evidence dated since February 2008 does not reflect that her depression or panic affected her ability to function independently, appropriately, and effectively, or that her impaired impulse control was manifested by period of violence.  Instead, as noted above, the evidence shows that, despite her depression, panic, and anxiety, the Veteran continued to live alone, with the ability to maintain her activities of daily living and employment.  The evidence also shows that, despite her complaints of anger and irritability, her complaints were no more than intermittent and were not shown to result in any periods of violence.  Significantly, the May 2014 VA examiner opined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily,
with normal routine behavior, self-care and conversation; the criteria for a 30 percent rating.

In addition, while the Veteran has demonstrated deficiencies in work and family relations since February 2008, she has maintained contact with her family members, albeit limited, and, as noted, maintained employment at the USPS for more than 20 years.  In fact, the Veteran accepted a more stressful job at the USPS in 2012 and, after a period of adjustment, reported that the new position was okay, without any problems with her co-workers.  This evidence shows that, despite her symptoms, the Veteran is able to adapt to stressful circumstances in a work setting.  In this regard, the Board also finds probative that the Veteran has consistently identified her job as a positive aspect of her life, as she variously reported feeling relaxed at work and working several days a week intentionally, as a result.  See VA treatment records dated June 2009 and March 2014; see also May 2014 VA examination report.  

The Board acknowledges that the Veteran's success at work is due, in large part, to her ability to work alone and stay from other people.  Indeed, the preponderance of the evidence dated since February 2008 shows that she maintained very limited social contact with people outside of her family and went through a divorce in 2011.  However, the evidence also shows that she attends church and has re-married.  See May 2014 VA examination report; see also May 2015 Report of General Information.  Based on the Veteran's continued, yet limited, contact with her family, recent marriage, and ability to maintain employment, including a more stressful position, the Board finds that, since February 2008, her limited social functioning has more nearly approximated the level of functioning contemplated by the 50 percent rating, as she has difficulty establishing and maintaining effective work and social relationships, as opposed to an inability to do so, as contemplated by the higher 70 percent rating.  

Overall, as explained above, the Board finds that, since February 2008, while the Veteran has manifested deficiencies in work, family relations, and mood, her symptoms have not been of the severity, frequency, or duration to warrant a 70 percent rating.  In this context, the Board notes that, since February 2008, the Veteran has not demonstrated or endorsed many of the severe symptoms enumerated for the 70 percent rating, such as obsessional rituals, spatial disorientation, or neglect in personal appearance or hygiene, or difficulty adapting to stress.  The Board also finds probative that, despite her near-continuous depression, anxiety, and panic, the Veteran has consistently denied experiencing suicidal or homicidal ideation or any other deficiencies in her thought process and content, communication, or judgement.  

As instructed by Mauerhaun, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate schedular rating under DC 9434.  Since February 2008, the Veteran has been assigned a GAF score of 60, which is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the GAF scores assigned since February 2008 are consistent with the clinical descriptions of the Veteran's symptoms since that time, which reflect no more than moderate to moderately severe symptoms that more nearly approximate a 50 percent rating, but no higher.  Indeed, as described above, the Board finds that the type of severity, frequency and duration of symptomatology which would support a 70 percent rating has not been factually ascertainable at any time since February 14, 2008.  

Likewise, a 100 percent rating is not warranted since February 14, 2008, as there is no evidence that the Veteran had persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  The Board notes that, at the May 2014 VA examination, the Veteran reported hearing someone call her name occasionally, but she denied experiencing auditory hallucinations on a persistent basis and the other lay and medical evidence of record does not contain a notation of delusions or hallucinations.  Moreover, while the Veteran is impaired by her symptoms, the evidence of record does not show that the Veteran's disability has been manifested by, or has more nearly approximated, total occupational and social impairment, as contemplated by the 100 percent rating, at any time since February 14, 2008.  

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected depression; however, the Board finds that her symptomatology has been stable before and after February 14, 2008.  Therefore, assigning further staged ratings for such disability is not warranted.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's depression, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, anxiety, panic, sleep disturbance, irritability and anger, fluctuations in motivation and mood, and decreased social functioning are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's depression during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Given the foregoing, the Board concludes that referral of this claim for consideration of an extra-schedular rating, either prior to or after February 14, 2008, is not warranted.  See Thun, 22 Vet. App. at 115-16. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence reflects that the Veteran's depression symptoms affect her ability to work, as she prefers to stay away from other people when working.   Nevertheless, the evidence does not show that she is unemployable solely due to her service-connected depression, as she has maintained full-time employment throughout the appeal period.  Significantly, the Veteran accepted a more stressful position as a mail carrier in 2012 and, since June 2006, has not reported any problems with her co-workers or supervisors or received any disciplinary action.  Given the severity of her depression, the Board notes that it is likely that her disability would have some effect on her employability; however, the occupational impairment caused by the Veteran's depression is contemplated by the ratings assigned to her disability.  As such, the evidence does not show that the Veteran is unemployable solely due to her service-connected depression, and further discussion of a TDIU is not necessary.


ORDER

For the period from May 1, 2006 to February 14, 2008, a rating in excess of 30 percent is denied.  

Effective February 14, 2008, but no earlier, a 50 percent rating, but no higher, for depression is granted, subject to the laws and regulations governing monetary awards.


REMAND

In March 2014, the Board remanded the increased rating claim for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes to the AOJ for additional development, to include affording her a VA examination to evaluate the current nature and severity of her service-connected disability.  In this regard, the Board requested that the examining physician specifically address the nature of the Veteran's gynecological disability before and after the August 2009 surgery that consisted of complete removal of the uterus and right ovary.  

In May 2014, the Veteran was afforded a VA gynecological examination where the examiner noted that the Veteran's diagnoses included pelvic adhesive disease, uterine fibroids, ovarian cyst, hydrosalpinx, infertility due to tubal factor, status post hysterectomy.  Despite the foregoing, the examiner noted the Veteran did not have any current symptoms, including pelvic pain, or other diseases, injuries, or adhesions involving the female reproductive organs, including the vulva, vagina, cervix, or uterus other than as noted above.  After reviewing the Veteran's records, the examiner noted that, in his opinion, the Veteran's gynecological issues existed prior to service and further stated that he saw no relation or connection between the Veteran's in-service laparotomy and any subsequent conditions, including her hysterectomy.  

While the examiner did not provide a rationale in support of his opinion, it appears he based his opinion on the fact that the Veteran had gynecological issues prior to service.  However, service connection was awarded on the basis of in-service aggravation of a pre-existing gynecological condition, as the Board determined that the loss of function of the Veteran's left fallopian tube represented a worsening of the pre-existing condition.  See June 2000 BVA decision; July 2000 rating decision.  

As a result, the pre-existing nature of the Veteran's gynecological condition is not relevant to this case.  Instead, the relevant question is the current nature and severity of the Veteran's service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes.  

In this regard, the Board notes that, since the Veteran was last afforded a VA gynecological examination in June 2006, she has consistently complained of dysmenorrhea, as well as pelvic pain that radiated to the rectum and vagina and occurred before and after her menstrual cycle.  In addition, the evidence shows the Veteran was diagnosed with a uterine fibroid that has increased in size during the appeal period.  See March 2009 abdomen CT scan; April 2009 echogram.  As a result of the foregoing complaints and findings, the Veteran underwent a total abdominal hysterectomy, right salpingo-oophorectomy, and lysis of adhesions in August 2009.  

The May 2014 VA examination does not adequately reflect the current nature and severity of the Veteran's service-connected gynecological disability, particularly given that the examiner provided a number of gynecological diagnoses but later stated that the Veteran did not have any current symptoms, diseases, injuries, or adhesions involving the female reproductive organs, including the vulva, vagina, cervix, or uterus.  As a result, there remains a question as to whether the symptoms the Veteran has manifested during the appeal period, including pelvic pain, uterine fibroids, and resulting hysterectomy and right salpingo-oophorectomy, are residual conditions or a progression of the service-connected disability.  Therefore, the Board finds that the May 2014 VA examination was inadequate, thereby necessitating another remand to afford the Veteran a VA examination to determine the current nature and severity of her service-connected gynecological disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Given the amount of time that will pass while this claim is on appeal, the AOJ should also obtain all relevant, outstanding VA treatment records dated from February 2015 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Houston, Texas, VA Medical Center and its inclusive outpatient clinics dated from February 2015 to the present.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected residuals of cysts and adhesions of ovaries and fallopian tubes.  Any indicated evaluations, studies, and tests should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination reports should reflect that review of the record was accomplished.  

Examination findings should be reported to allow for evaluation under the schedule of ratings for gynecological conditions.  See 38 C.F.R. § 4.116.  

(a) The examiner must identify all gynecological symptoms and disabilities the Veteran has manifested since May 2005, including pelvic pain, uterine fibroids, and resulting hysterectomy and right salpingo-oophorectomy, as well as each diagnosis noted at the May 2014 VA examination.  

(b) Then, the examiner should address whether each of the Veteran's symptoms and disabilities, including pelvic pain, uterine fibroids, and resulting hysterectomy and right salpingo-oophorectomy, are residual symptoms and conditions, or a progression, of the service-connected gynecological disability.  A rationale must be provided for any conclusion offered.  

(c) The examiner should describe the nature and severity of the Veteran's service-connected disability and resulting functional impairment before and after the August 2009 total abdominal hysterectomy and right salpingo-oophorectomy.  See 38 C.F.R. § 4.116.  

All opinions expressed must be accompanied by supporting rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


